DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is a responsive to the Applicant’s Argument filed on 03/24/2021.
Claims 1-2, 4-5, and 8-20 are pending and have been examined.
Claims 1-2, 4-5, and 8-20 are rejected.


Response to Arguments
Rejection of Claims under 35 USC 103
Applicant’s Response:
	Claims 1-2, 8-9, 15, and 18 were rejected under 35 U.S.C. §103 as being unpatentable over Yadav et al. U.S. Patent Application Publication No. 2016/0357587 and further in view of Liensberger et al. U.S. Patent Application Publication No. 2017/0012847 The remaining claims were rejected under 35 U.S.C. §103 as being unpatentable over Yadav et al. and Liensberger et al. and further in view of WismOller et al. "Enhanced monitoring in the GRADE programming environment by using OMIS" (claims 4-5 and 16-17), Gregg U.S. Patent Application Publication No. 2014/0280912 (claim 10), Schnorr et al. "Trivia: Interactive 3D visualization for performance analysis of parallel applications" (claims 11-14), Reynolds et al. U.S. Patent Application Publication .

Examiner’s Response:
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., information is only shown by diagrams) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The limitation states that "representing the time stamps two-dimensionally or three-dimensionally with the respective time being after a start time”. This limitation only states that timestamps are displayed in a 2D or 3D. The limitation provides on how this information is displayed or if other information is displayed as well. Liensberger et al. (¶¶ [0046], [0076], [0060]) teaches that “executing the instructions further causes the device to present 510 to the user 416, on the display 406, a visual resource map 302 of the resources 104 of the organization 102 that includes a visual indicator 308 of the effect 304 of the first performance indicator 116 of the first resource 104 on the second performance indicator 116 of the second resource 104. As a second example of this second variation of this third aspect, the visual resource map 302 may also indicate the status and/or usage of various resources 104, such as a current load, volume, or available capacity of a resource 104. As one such example, the selected time for the visual resource map 302 may include a current time, .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 8-9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20160357587 A1) and further in view of Liensberger et al. (US 20170012847 A1).

As to claim 1, Yadav et al. teaches a method comprising steps of: providing a distributed system comprising programmable control systems and/or data-processing systems (See ¶¶ [0026]-[0027] and Fig. 1, Teaches that FIG. 1 illustrates a diagram of example network environment 100. Fabric 112 can represent the underlay (i.e., physical network) of network environment 100. Fabric 112 can include spine routers 1-N (102 A-N) (collectively “102”) and leaf routers 1-N (104 A-N) (collectively “104”). Leaf routers 104 can reside at the edge of fabric 112, and can thus represent the physical network edges. Leaf routers 104 can be, for example, top-of-rack (“ToR”) switches, aggregation switches, gateways, ingress and/or egress switches, provider edge devices, and/or any other type of routing or switching device. Leaf routers 104 can be responsible for routing and/or bridging tenant or endpoint packets and applying network policies. Spine routers 102 can perform switching and routing within fabric 112. Thus, network connectivity in fabric 112 can flow from spine routers 102 to leaf routers 104, and vice versa. Fig. 1 is clearly a number of independent computers linked by a network and therefore meets the definition of a distributed system), 
generating time stamps directly via at least one of hardware and software of the control systems and/or of the data- processing systems of the distributed system (See ¶¶ [0033], [0045], [0074], Teaches that capturing agents 116 or sensors can be configured to report the observed data and/or metadata about one or more packets, flows, communications, processes, events, and/or activities to collector 118. For example, capturing agents 116 can capture network data as well as information about the system or host of the capturing agents 116 (e.g., where the capturing agents 116 are deployed). Such information can also include, for example, data or metadata of active or previously active processes of the system, operating system user identifiers, metadata of files on the system, system alerts, networking information, etc. VM capturing agents 204 can report each flow separately or aggregated with other flows. When reporting a flow via a control flow, VM capturing agents 204 can include a capturing agent identifier that identifies capturing agents 204 as reporting the associated flow. VM capturing agents 204 can also include in the control flow a flow identifier, an IP address, a timestamp, metadata, a process ID, an OS username associated with the process ID, and any other information, as further described below. In addition, capturing agents 204 can append the process and user information (i.e., which process and/or user is associated with a particular flow) to the control flow. Each of the capturing agents 204 A, 210, 226 can include a respective unique capturing agent identifier on each of reports 244 it sends to collector 118, to allow collector 118 to determine which capturing agent sent the report. The capturing agents capture the data and generate metadata that includes the time stamp), 
the time stamps comprising a respective time and an identification (See ¶¶ [0045], [0074], [0107] and Fig. 7, Teaches that VM capturing agents 204 can also include in the control flow a flow identifier, an IP address, a timestamp, metadata, a process ID, an OS username associated with the process ID, and any other information, as further described below. In addition, capturing agents 204 can append the process and user information (i.e., which process and/or user is associated with a particular flow) to the control flow. Each of the capturing agents 204 A, 210, 226 can include a respective unique capturing agent identifier on each of reports 244 it sends to collector 118, to allow collector 118 to determine which capturing agent sent the report. The capturing agents capture the data and generate metadata that includes the time stamp. Fig.7 and [0107] lists the data included in the metadata), 
and storing the time stamps at previously defined places of the distributed system (See ¶¶ [0035], [0100], Teaches that collectors 118 can be configured to collect data from capturing agents 116. In addition, collectors 118 can be implemented in one or more servers in a distributed fashion. As previously noted, collectors 118 can include one or more collectors. Moreover, each collector can be configured to receive reported data from all capturing agents 116 or a subset of capturing agents 116. Collector 118 can collect flows 402, 404, and 406, and store the reported data), 
reading out the time stamps, analyzing the time stamps with software support (See ¶¶ [0036], [0074], Teaches that collectors 118 can be configured to analyze some or all of the data reported by capturing agents 116. For example, collectors 118 can include analytics engines (e.g., engines 120) for analyzing collected data. Environment 100 can also include separate analytics engines 120 configured to analyze the data reported to collectors 118. For example, engines 120 can be configured to receive collected data from collectors 118 and aggregate the data, analyze the data (individually and/or aggregated), generate reports, identify conditions, compute statistics, visualize reported data, troubleshoot conditions, visualize the network and/or portions of the network (e.g., a tenant space), generate alerts, identify patterns, calculate misconfigurations, identify errors, generate suggestions, generate testing, and/or perform any other analytics functions. Capturing agent identifiers in reports 244 can also be used to determine which capturing agents reported what flows. This information can then be used to determine capturing agent placement and topology, as further described below, as well as mapping individual flows to processes and users. Such additional insights gained can be useful for analyzing the data in reports 244, as well as troubleshooting, security, visualization, configuration, planning, and management),
wherein the generating and the storing causes tracking of program progress, flow of information, and/or interaction of users in the distributed system (See ¶¶ [0036], [0074], Teaches that collectors 118 can be configured to analyze some or all of the data reported by capturing agents 116. For example, collectors 118 can include analytics engines (e.g., engines 120) for analyzing collected data. Environment 100 can also include separate analytics engines 120 configured to analyze the data reported to collectors 118. For example, engines 120 can be configured to receive collected data from collectors 118 and aggregate the data, analyze the data (individually and/or aggregated), generate reports, identify conditions, compute statistics, visualize reported data, troubleshoot conditions, visualize the network and/or portions of the network (e.g., a tenant space), generate alerts, identify patterns, calculate misconfigurations, identify errors, generate suggestions, generate testing, and/or perform any other analytics functions. Capturing agent identifiers in reports 244 can also be used to determine which capturing agents reported what flows. This information can then be used to determine capturing agent placement and topology, as further described below, as well as mapping individual flows to processes and users. Such additional insights gained can be useful for analyzing the data in reports 244, as well as troubleshooting, security, visualization, configuration, planning, and management). 
However, it does not expressly teach graphically providing the time stamps of the system, and representing the time stamps two-dimensionally or three- dimensionally with the respective time being after a start time.
Liensberger et al., from analogous art, teaches graphically providing the time stamps of the system, and representing the time stamps two-dimensionally or three- dimensionally with the respective time being after a start time (See ¶¶ [0046], [0076], [0060], Teaches that executing the instructions further causes the device to present 510 to the user 416, on the display 406, a visual resource map 302 of the resources 104 of the organization 102 that includes a visual indicator 308 of the effect 304 of the first performance indicator 116 of the first resource 104 on the second performance indicator 116 of the second resource 104. As a second example of this second variation of this third aspect, the visual resource map 302 may also indicate the status and/or usage of various resources 104, such as a current load, volume, or available capacity of a resource 104. As one such example, the selected time for the visual resource map 302 may include a current time, which may indicate a live usage of the resources 104. The usage may be depicted, e.g., as a heat map 804 indicating the resource 104 that are currently experiencing high demand, usage, load, and/or performance (e.g., highlighting the resources 104 that are currently operating at or near maximum achievable performance, to distinguish such resources 104 from idle resources 104). As a fourth variation of this first aspect, the techniques presented herein may involve an evaluation of many types of performance and performance indicators 116 of the resources 104, such as read, write, and access speeds; capacity, such as processing capacity to execute additional instructions; throughput; bandwidth and latency; responsiveness, such as the responsive delay of a user interface; consistency, such as variance in completing operations; accuracy; wait times; and reliability). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liensberger et al. into Yadav et al. to present resources to a user in a manner that includes an indication of the effects of the performance of various resources on related resources of the organization.
One of ordinary skill in the art would have been motivated because it allows one to present resources to a user in a manner that includes an indication of the effects of the performance of various resources on related resources of the organization (See Liensberger et al. ¶ [0004]).

As to claim 2, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above. Yadav et al. further teaches wherein the time stamps contain the respective clock time, the location, the type, a consecutive number (See ¶¶ [0045], [0074], [0107] and Fig. 7, Teaches that VM capturing agents 204 can also include in the control flow a flow identifier, an IP address, a timestamp, metadata, a process ID, an OS username associated with the process ID, and any other information, as further described below. In addition, capturing agents 204 can append the process and user information (i.e., which process and/or user is associated with a particular flow) to the control flow. Each of the capturing agents 204 A, 210, 226 can include a respective unique capturing agent identifier on each of reports 244 it sends to collector 118, to allow collector 118 to determine which capturing agent sent the report. The capturing agents capture the data and generate metadata that includes the time stamp. Fig.7 and [0107] lists the data included in the metadata). 

As to claim 8, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above. Yadav et al. further teaches the method further comprising steps of: linking logically successive time stamps one another (See ¶¶ [0036], [0074], Teaches that collectors 118 can be configured to analyze some or all of the data reported by capturing agents 116. For example, collectors 118 can include analytics engines (e.g., engines 120) for analyzing collected data. Environment 100 can also include separate analytics engines 120 configured to analyze the data reported to collectors 118. For example, engines 120 can be configured to receive collected data from collectors 118 and aggregate the data, analyze the data (individually and/or aggregated), generate reports, identify conditions, compute statistics, visualize reported data, troubleshoot conditions, visualize the network and/or portions of the network (e.g., a tenant space), generate alerts, identify patterns, calculate misconfigurations, identify errors, generate suggestions, generate testing, and/or perform any other analytics functions. Capturing agent identifiers in reports 244 can also be used to determine which capturing agents reported what flows. This information can then be used to determine capturing agent placement and topology, as further described below, as well as mapping individual flows to processes and users. Such additional insights gained can be useful for analyzing the data in reports 244, as well as troubleshooting, security, visualization, configuration, planning, and management).

As to claim 15, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above. Yadav et al. further teaches wherein the method further comprises a step of: projecting individual items of information of the time stamps (See ¶¶ [0045], [0074], [0107] and Fig. 7, Teaches that VM capturing agents 204 can also include in the control flow a flow identifier, an IP address, a timestamp, metadata, a process ID, an OS username associated with the process ID, and any other information, as further described below. In addition, capturing agents 204 can append the process and user information (i.e., which process and/or user is associated with a particular flow) to the control flow. Each of the capturing agents 204 A, 210, 226 can include a respective unique capturing agent identifier on each of reports 244 it sends to collector 118, to allow collector 118 to determine which capturing agent sent the report. Capturing agent identifiers in reports 244 can also be used to determine which capturing agents reported what flows. This information can then be used to determine capturing agent placement and topology, as further described below, as well as mapping individual flows to processes and users. Such additional insights gained can be useful for analyzing the data in reports 244, as well as troubleshooting, security, visualization, configuration, planning, and management. The capturing agents capture the data and generate metadata that includes the time stamp. Fig.7 and [0107] lists the data included in the metadata).

As to claim 18, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 8 above. However, it does not expressly teach the method further comprising a step of: providing a connection by lines as a graphic representation.
Liensberger et al., from analogous art, teaches the method further comprising a step of: providing a connection by lines as a graphic representation (See ¶ [0035], Teaches that as a first such example 318, a first visual resource map 302 may be presented to indicate the effects 304 of various resources 104 on a selected resources 104, such as the second process server 202. The effects 304 may be illustrated as a visual connection 306 between the resources 104, with visual indicators 308 depicting the direction of the effect 304 (which, in some circumstances, may indicate a bidirectional effect); the magnitude of the effect 304, illustrated in this example scenario 300 as a shading of the visual indicator 308 to indicate that the performance of the first resource 104 significantly affects the performance of the second resource 104, and an absence of shading to indicate that the performances of the resources 104 are not significantly related by effect 304; and a sufficiency of the effect 304, illustrated in this example scenario 300 as an average size to indicate that the performance of the second resource 104 is acceptable (i.e., not unduly constrained) due to the performance of the first resource 104, and a small size to indicate that the performance of the second resource 104 is significantly constrained by the performance of the first resource 104).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liensberger et al. into the combination of Yadav et al. and Liensberger et al. to present resources to a user in a manner that includes an indication of the effects of the performance of various resources on related resources of the organization.
One of ordinary skill in the art would have been motivated because it allows one to present resources to a user in a manner that includes an indication of the effects of the performance of various resources on related resources of the organization (See Liensberger et al. ¶ [0004]).

As to claim 9, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 18 above. However, it does not expressly teach wherein the lines and/or data points are represented with color coding.
Gregg, from analogous art, teaches wherein the lines and/or data points are represented with color coding (See ¶ [0076], Teaches that as one such example, the selected time for the visual resource map 302 may include a current time, which may indicate a live usage of the resources 104. The usage may be depicted, e.g., as a heat map 804 indicating the resource 104 that are currently experiencing high demand, usage, load, and/or performance (e.g., highlighting the resources 104 that are currently operating at or near maximum achievable performance, to distinguish such resources 104 from idle resources 104). Heat maps are color coded).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Liensberger et al. into the combination of Yadav et al. and Liensberger et al. to present resources to a user in a manner that includes an indication of the effects of the performance of various resources on related resources of the organization.
One of ordinary skill in the art would have been motivated because it allows one to present resources to a user in a manner that includes an indication of the effects of the performance of various resources on related resources of the organization (See Liensberger et al. ¶ [0004]).

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20160357587 A1) and Liensberger et al. (US 20170012847 A1) and further in view of Wismuller et al. (“Enhanced monitoring in the GRADE programming environment by using OMIS”, NLP).

As to claim 4, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above. However, it does not expressly teach the method further comprising a step of: filing the time stamp generation in hardware as an atomic write operation, wherein the time stamp generation is executed in a register provided for that purpose.
Wismuller et al., from analogous art, teaches the method further comprising a step of: filing the time stamp generation in hardware as an atomic write operation, wherein the time stamp generation is executed in a register provided for that purpose (See Sect. 4.2 ¶ 2, Teaches that a couple of processors offers atomic fetch-and-add instructions (e.g. lock xadd in the x86 processors) that can be used to synchronise access to the buffer without any overhead. This is due to the fact that we only have to append to the buffer).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wismuller et al. into the combination of Yadav et al. and Liensberger et al. to provide an easy-to-use, integrated set of programming tools for development of message-passing applications that can run either on a real parallel computer or on a heterogeneous cluster of workstation.
One of ordinary skills in the art would have been motivated because it allows one to provide an easy-to-use, integrated set of programming tools for development of message-passing applications that can run either on a real parallel computer or on a heterogeneous cluster of workstation (See Wismuller et al. Sect. 1 ¶ 3).

As to claim 5, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above. However, it does not expressly teach further comprising steps of: programming the time stamp generation to be machine-intimate, and avoiding operating system calls.
Wismuller et al., from analogous art, teaches further comprising steps of: programming the time stamp generation to be machine-intimate, and avoiding operating system calls (See Sect. 4.2 ¶ 2, Teaches that using a common trace buffer for all processes on a node has the great advantage that the actual order of events is preserved in the buffer. Its main disadvantage is that access to the buffer has to be synchronised. The use of UNIX semaphores is prohibitive, as it would require two system calls per event, resulting in unacceptable perturbation. A suitable alternative can be spin locks but still they result in a locking overhead proportional to the number of processes per node).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wismuller et al. into the combination of Yadav et al. and Liensberger et al. to provide an easy-to-use, integrated set of programming tools for development of message-passing applications that can run either on a real parallel computer or on a heterogeneous cluster of workstation.
One of ordinary skills in the art would have been motivated because it allows one to provide an easy-to-use, integrated set of programming tools for development of message-passing applications that can run either on a real parallel computer or on a heterogeneous cluster of workstation (See Wismuller et al. Sect. 1 ¶ 3).

As to claim 16, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above. However, it does not expressly teach wherein the method further comprises a step of: filing the time stamps in an intermediate memory.
Wismuller et al., from analogous art, teaches wherein the method further comprises a step of: filing the time stamps in an intermediate memory (See Sect. 4.2 ¶ 2, Teaches that using a common trace buffer for all processes on a node has the great advantage that the actual order of events is preserved in the buffer. Its main disadvantage is that access to the buffer has to be synchronised. The use of UNIX semaphores is prohibitive, as it would require two system calls per event, resulting in unacceptable perturbation. A suitable alternative can be spin locks but still they result in a locking overhead proportional to the number of processes per node. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use spin locks to avoid race conditions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wismuller et al. into the combination of Yadav et al. and Liensberger et al. to provide an easy-to-use, integrated set of programming tools for development of message-passing applications that can run either on a real parallel computer or on a heterogeneous cluster of workstation.
One of ordinary skills in the art would have been motivated because it allows one to provide an easy-to-use, integrated set of programming tools for development of  (See Wismuller et al. Sect. 1 ¶ 3).

As to claim 17, the combination of Yadav et al. and Liensberger et al. and Wismuller et al. teaches the method according to claim 5 above. However, it does not expressly teach the method further comprising a step of: providing inter-process communication in order to avoid race conditions.
Wismuller et al., from analogous art, teaches the method further comprising a step of: providing inter-process communication in order to avoid race conditions (See Sect. 4.2 ¶ 2, Teaches that using a common trace buffer for all processes on a node has the great advantage that the actual order of events is preserved in the buffer. Its main disadvantage is that access to the buffer has to be synchronised. The use of UNIX semaphores is prohibitive, as it would require two system calls per event, resulting in unacceptable perturbation. A suitable alternative can be spin locks but still they result in a locking overhead proportional to the number of processes per node. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use spin locks to avoid race conditions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Wismuller et al. into the combination of Yadav et al. and Liensberger et al. and Wismuller et al. to provide an easy-to-use, integrated set of programming tools for development of 
One of ordinary skills in the art would have been motivated because it allows one to provide an easy-to-use, integrated set of programming tools for development of message-passing applications that can run either on a real parallel computer or on a heterogeneous cluster of workstation (See Wismuller et al. Sect. 1 ¶ 3).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20160357587 A1) and Liensberger et al. (US 20170012847 A1) and further in view of Gregg (US 20140280912 A1).

As to claim 10, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 18 above. However, it does not expressly teach wherein the lines and/or data points are represented with color coding corresponding to the processing time thereof.
Gregg, from analogous art, teaches wherein the lines and/or data points are represented with color coding corresponding to the processing time thereof (See ¶ [0029], Teaches that the network monitoring system provides a visualization that shows connections between nodes in an overall picture that is zoomable and filterable. The network monitoring system provides a network map of running processes, connections and dependencies to high degree of granularity, and on a system level view. Using the network monitoring system, it is possible to view every virtual machine running on every server in a datacenter build and color code based on communication protocol, and/or change size based on CPU and/or memory usage. The network monitoring system enables the creation of a network/compute/data image representing key attributes of the cloud).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gregg into the combination of Yadav et al. and Liensberger et al. to convert the internal service operations attributes into a visualization of the cloud computing system, the visualization being zoomable and filterable, the internal service operations attributes comprise, for each internal service operation a time stamp, an application name, a process ID, an application code path, or combinations thereof.
One of ordinary skill in the art would have been motivated because it allows one to convert the internal service operations attributes into a visualization of the cloud computing system, the visualization being zoomable and filterable, the internal service operations attributes comprise, for each internal service operation a time stamp, an application name, a process ID, an application code path, or combinations thereof (See Gregg ¶ [0007]).

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable Yadav et al. (US 20160357587 A1) and Liensberger et al. (US 20170012847 A1) and further in view of Schnorr et al. (“Triva: Interactive 3D visualization for performance analysis of parallel applications”, NLP).

As to claim 11, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 1 above However, it does not expressly teach further comprising a step of: projecting more than two-dimensional or three-dimensional time stamps on a 2D or 3D system.
Schnorr et al., from analogous art, teaches further comprising a step of: projecting more than two-dimensional or three-dimensional time stamps on a 2D or 3D system (See Sect. 3.1 ¶ 2 and Fig. 1, Teaches that an example of the use of 3D approach to represent application traces. The states of the processes are represented in the 3D visualization as vertical bars. They are placed on top of the visualization base. The different states along the time axis of a certain process are represented by different colors. Each state representation is placed vertically according to its start and end timestamps. Communications can be represented as arrows or lines within the 3D environment, connecting two or more processes that communicate. The right part of the same figure shows a different point of view (projection from 3D into 2D by omitting the time dimension), located on the top of the visual objects. This point of view enables the observation of the communication pattern of the application).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Schnorr et al. into the combination of Yadav et al. and Liensberger et al. to perform the analysis of parallel applications using a three dimensions visualization.
 (See Schnorr et al. Sect. 1 ¶ 4).

As to claim 12, the combination of Yadav et al. and Liensberger et al. and Schnorr et al. teaches the method according to claim 11 above However, it does not expressly teach the method further comprising steps of: selecting values and/or value ranges, of omitted dimensions, and leaving out the omitted dimensions from the projection.
Schnorr et al., from analogous art, teaches the method further comprising steps of: selecting values and/or value ranges, of omitted dimensions, and leaving out the omitted dimensions from the projection (See Sect. 3.1 ¶ 2 and Fig. 1, Teaches an example of the use of 3D approach to represent application traces. The states of the processes are represented in the 3D visualization as vertical bars. They are placed on top of the visualization base. The different states along the time axis of a certain process are represented by different colors. Each state representation is placed vertically according to its start and end timestamps. Communications can be represented as arrows or lines within the 3D environment, connecting two or more processes that communicate. The right part of the same figure shows a different point of view (projection from 3D into 2D by omitting the time dimension), located on the top of the visual objects. This point of view enables the observation of the communication pattern of the application).

One of ordinary skills in the art would have been motivated because it allows one to perform the analysis of parallel applications using a three dimensions visualization (See Schnorr et al. Sect. 1 ¶ 4).


As to claim 13, the combination of Yadav et al. and Liensberger et al. and Schnorr et al. teaches the method according to claim 11 above However, it does not expressly teach further comprising steps of: leaving out values or value ranges from the projection, and simultaneously representing the values or value ranges.
Schnorr et al., from analogous art, teaches further comprising steps of: leaving out values or value ranges from the projection, and simultaneously representing the values or value ranges (See Sect. 3.3 ¶ 1, Teaches that the entity matcher component is responsible for setting up the visualization base of the 3D approach. It performs its task by taking into account the selected objects from the extractor and a resource description).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Schnorr et al. into the combination of Yadav et al. and Liensberger et al. and Schnorr et al. to perform the analysis of parallel applications using a three dimensions visualization.
 (See Schnorr et al. Sect. 1 ¶ 4).

As to claim 14, the combination of Yadav et al. and Liensberger et al. and Schnorr et al. teaches the method according to claim 11 above However, it does not expressly teach further comprising steps of: leaving out from the projection values or value ranges of one or more omitted dimensions, and representing the values or the value ranges in accordance with values or value ranges to be selected.
Schnorr et al., from analogous art, teaches further comprising steps of: leaving out from the projection values or value ranges of one or more omitted dimensions, and representing the values or the value ranges in accordance with values or value ranges to be selected (See Sect 2 ¶ 6 and Sect. 3.3 ¶ 1, Teaches that the entity matcher component is responsible for setting up the visualization base of the 3D approach. It performs its task by taking into account the selected objects from the extractor and a resource description. The generated visualization has a focus on the resources view or the application view. Our approach uses a combination of both to give developers an application visualization enhanced with used resources. Besides, our 3D view has a time axis in which users can select different time intervals to observe particular parts of the application behavior).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Schnorr et al. 
One of ordinary skills in the art would have been motivated because it allows one to perform the analysis of parallel applications using a three dimensions visualization (See Schnorr et al. Sect. 1 ¶ 4).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20160357587 A1) and Liensberger et al. (US 20170012847 A1) and further in view of Reynolds et al. (US 20140280894 A1).

As to claim 19, the combination of Yadav et al. and Liensberger et al. teaches the method according to claim 9 above. However, it does not expressly teach further wherein lines and/or data points of a corresponding data size can be represented coded in the same color. 
Reynolds et al., from analogous art, teaches wherein lines and/or data points of a corresponding data size can be represented coded in the same color (See ¶¶ [0181], [0140], Teaches that the information relating to the correlation analyzer may be presented to the user on a display, using graphical, textual, and/or tabular representations, as appropriate. Reference is made to FIG. 18 which illustrates a screen shot of a graphical user interface (GUI) including selection options for scope and network metric types for correlation analysis and display of results related to a primary metric by a correlation analysis application, according to some embodiments of the present invention. Information regarding the primary metric (also referenced as the correlated metric) may be displayed graphically, textually, and/or in tabular representation, among others. As shown by, for members of the candidate set that were correlated with the primary metric, the data may be displayed in tabular form. Information regarding the metric source, network element identification, context type, collected data, and correlation coefficient may be displayed. The displayed information may be sorted based on any of these types. Additionally, the candidate set and/or the hypothesis set may include visually distinctive display of members of the set by use of shading, boldface type, italicizing, fonts, colors, background colors, or other such ways to emphasize or highlight certain metrics. Additionally, distinctive highlighting may be used to distinguish the previously described thresholds relating to positive or negative correlations. Specific machines, processes, and/or links may be highlighted. Data graphs and/or sparklines may also be displayed to represent the primary metric and/or collected metrics. These sparklines and/or related information can be selected by the user to see larger displays with options to choose new correlation analysis parameters. The data may be presented statically or updated dynamically. Dynamically updated correlation data may be based on time intervals related to the sampling granularity of the data collection of the system, or based on update intervals selected by the use. Connections between network applications and/or application components may be operable to convey additional information via color, size and/or other graphical and/or text-based information. A summary field may be provided to illustrate summary information corresponding to one or more applications and/or application components, among others).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Reynolds et al. into the combination of Yadav et al. and Liensberger et al. to manage an application involves monitoring the application, generating data regarding application performance, and analyzing the data to determine application health.
One of ordinary skills in the art would have been motivated because it allows one to manage an application involves monitoring the application, generating data regarding application performance, and analyzing the data to determine application health (See Reynolds et al. Sect. ¶ [0003]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav et al. (US 20160357587 A1) and Liensberger et al. (US 20170012847 A1) and Gregg (US 20140280912 A1) and further in view of Reynolds et al. (US 20140280894 A1).

As to claim 20, the combination of Yadav et al. and Liensberger et al. and Gregg teaches the method according to claim 10 above. However, it does not expressly teach wherein the colors of the rainbow can be used for that purpose in order to represent a distinction between shorter and longer processing time. 
Reynolds et al., from analogous art, teaches wherein the colors of the rainbow can be used for that purpose in order to represent a distinction between shorter and longer processing time (See ¶¶ [0181], [0140], Teaches that the information relating to the correlation analyzer may be presented to the user on a display, using graphical, textual, and/or tabular representations, as appropriate. Reference is made to FIG. 18 which illustrates a screen shot of a graphical user interface (GUI) including selection options for scope and network metric types for correlation analysis and display of results related to a primary metric by a correlation analysis application, according to some embodiments of the present invention. Information regarding the primary metric (also referenced as the correlated metric) may be displayed graphically, textually, and/or in tabular representation, among others. As shown by, for members of the candidate set that were correlated with the primary metric, the data may be displayed in tabular form. Information regarding the metric source, network element identification, context type, collected data, and correlation coefficient may be displayed. The displayed information may be sorted based on any of these types. Additionally, the candidate set and/or the hypothesis set may include visually distinctive display of members of the set by use of shading, boldface type, italicizing, fonts, colors, background colors, or other such ways to emphasize or highlight certain metrics. Additionally, distinctive highlighting may be used to distinguish the previously described thresholds relating to positive or negative correlations. Specific machines, processes, and/or links may be highlighted. Data graphs and/or sparklines may also be displayed to represent the primary metric and/or collected metrics. These sparklines and/or related information can be selected by the user to see larger displays with options to choose new correlation analysis parameters. The data may be presented statically or updated dynamically. Dynamically updated correlation data may be based on time intervals related to the sampling granularity of the data collection of the system, or based on update intervals selected by the use. Connections between network applications and/or application components may be operable to convey additional information via color, size and/or other graphical and/or text-based information. A summary field may be provided to illustrate summary information corresponding to one or more applications and/or application components, among others).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Reynolds et al. into the combination of Yadav et al. and Liensberger et al. and Gregg to manage an application involves monitoring the application, generating data regarding application performance, and analyzing the data to determine application health.
One of ordinary skills in the art would have been motivated because it allows one to manage an application involves monitoring the application, generating data regarding application performance, and analyzing the data to determine application health (See Reynolds et al. Sect. ¶ [0003]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152.  The examiner can normally be reached on Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






James Hollister
/J.R.H./Examiner, Art Unit 2454                                                                                                                                                                                                        04/02/2021

/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454